Citation Nr: 1409624	
Decision Date: 03/06/14    Archive Date: 03/18/14	

DOCKET NO.  10-04 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for Type II diabetes mellitus, to include as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for retinopathy of the right eye, to include as secondary to Type II diabetes mellitus.

3.  Entitlement to service connection for coronary artery disease, to include as secondary to Type II diabetes mellitus.

4.  Entitlement to service connection for peripheral vascular disease of the lower extremities, including peripheral artery disease and deep vein thrombosis of the inner thighs, to include as secondary to Type II diabetes mellitus.

5.  Entitlement to service connection for amputation of the right great toe, to include as secondary to Type II diabetes mellitus.

6.  Entitlement to service connection for peripheral neuropathy of the right arm/hand, to include as secondary to Type II diabetes mellitus.

7.  Entitlement to service connection for peripheral neuropathy of the left arm/hand, to include as secondary to Type II diabetes mellitus.

8.  Entitlement to service connection for peripheral neuropathy of the right foot/leg, to include as secondary to Type II diabetes mellitus.

9.  Entitlement to service connection for peripheral neuropathy of the left foot/leg, to include as secondary to Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to July 1970, a portion of which represented service in Thailand.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In a decision of May 2011, the Board denied entitlement to service connection for a stomach disorder.  At that same time, the Board remanded for additional development all of the issues listed on the title page of this decision.

In October 2012, the Veteran's case was once again remanded for additional development.  The case is now, once more, before the Board for appellate review.

Finally, for reasons which will become apparent, the appeal as to the issue of entitlement to service connection for retinopathy of the right eye is being REMANDED to the RO for additional development.  VA will notify you if further action is required on your part.


FINDINGS OF FACT

1.  Type II diabetes mellitus is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including alleged exposure to Agent Orange.

2.  Coronary artery disease is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

3.  Peripheral vascular disease, including peripheral artery disease and deep vein thrombosis of the inner thighs, is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

4.  Amputation of the right great toe is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

5.  Peripheral neuropathy of the right arm/hand is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

6.  Peripheral neuropathy of the left arm/hand is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

7.  Peripheral neuropathy of the right foot/leg is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.

8.  Peripheral neuropathy of the left foot/leg is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 501, 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2013).

2.  Coronary artery disease was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 501, 1101, 1112, 1113, 1116, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2013).

3.  Peripheral vascular disease, including peripheral artery disease and deep vein thrombosis of the inner thighs, was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2013).

4.  Amputation of the right great toe was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2013).

5.  To the extent such a disability exists, peripheral neuropathy of the right arm/hand was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 501, 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2013).

6.  To the extent such a disability exists, peripheral neuropathy of the left arm/hand was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 501, 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2013).

7.  Peripheral neuropathy of the right foot/leg was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 501, 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2013).

8.  Peripheral neuropathy of the left foot/leg was not incurred in or aggravated by active military service, nor may such a disability be presumed to have been so incurred.  38 U.S.C.A. §§ 501, 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  

VA notified the Veteran in April 2008, June 2011, and August 2013 of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims.  Currently, there is no evidence that additional records have yet to be requested, or that a VA examination is in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at an RO hearing in June 2009, and at videoconference hearing in April 2010, as well as service treatment and administrative records, private medical records, and statements from the Veteran's former service colleague.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


Service Connection

The Veteran in this case seeks service connection for Type II diabetes mellitus, to include as secondary to exposure to Agent Orange, as well as for coronary artery disease, peripheral vascular disease of the lower extremities (including peripheral artery disease and deep vein thrombosis of the inner thighs), amputation of the right great toe, peripheral neuropathy of both upper extremities, and peripheral neuropathy of both lower extremities, to include as secondary to Type II diabetes mellitus.  In pertinent part, it is contended that, while in the United States Army, the Veteran served at an Air Force Base in Thailand, from which he took a number of "rest and recreation" trips to the Republic of Vietnam, where he was exposed to Agent Orange.  According to the Veteran, his base in Thailand was very close to Vietnam, with the result that all he had to do to get to Vietnam was to cross a bridge over the Mekong River.  Moreover, on at least one occasion, a plane on which the Veteran was flying landed in Vietnam, at which time he reportedly disembarked.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Where a Veteran served for ninety (90) days or more during a period of war, and Type II diabetes mellitus, cardiovascular/renal disease, or an organic disease of the nervous system (such as peripheral neuropathy) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Finally, where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service: chloracne or acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (as well as coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea), all chronic B-cell leukemias (including, but not limited to hairy-cell leukemia and chronic lymphocytic leukemia), or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2013).  [Note (3):  For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.]  

The aforementioned diseases shall become manifest to a degree of 10 percent or more any time after service, except that chloracne, acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall become manifest to a degree of 10 percent or more within a year or more after the last day on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  For purposes of this section, the term "herbicide" means a chemical or an herbicide used in support of the United States and Allied Military Operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2013).  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service include duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 3.307, 3.313 (2013).

Finally, VA's Compensation and Pension Service has issued information concerning the use of herbicides in Thailand during the Vietnam War.  According to a May 2010 bulletin, Compensation and Pension Service determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand, a practice which was intended to eliminate vegetation and groundcover for base security purposes.  A primary source for this information was a declassified Vietnam Era Department of Defense document titled Project CHECO Southeast Asia Report:  Base Defense in Thailand.  Although the Department of Defense indicated that the herbicide use was commercial in nature rather than tactical (such as Agent Orange), Compensation and Pension Service has determined that there was some evidence that herbicides of a tactical nature, or those of a "greater strength" commercial variant, were utilized.  VA Adjudication Manual, M21-1MR, Part 4, Subpart ii, Chapter 2, Section C.  (M-21-1MR).

Given the aforementioned information, Compensation and Pension Service has determined that special consideration is to be given to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Consideration of herbicide exposure on a "facts found or direct basis" is to be extended to those Veterans.  Significantly, Compensation and Pension Service has stated that "[t]his allows for presumptive service connection of the diseases associated with herbicide exposure."  The May 2010 bulletin identified several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom (where the Veteran was stationed), Udorn, Takhli, Korat, and Don Muang.  Under the circumstances, Compensation and Pension Service has indicated that herbicide exposure should be acknowledged on a facts found or direct basis where a United States Air Force Veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence.  However, this applies only for service performed during the Vietnam Era, from February 28, 1961 to May 7, 1975.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

In the present case, pertinent evidence of record is to the effect that, while in service, the Veteran served as a Stock Control and Accounting Specialist, as well as a Communication Electronics Repair Parts Specialist.  Service treatment records, it should be noted, are negative for history, complaints, or abnormal findings indicative of any of the disabilities at issue.  In fact, a service separation examination conducted in July 1970 was entirely negative for any of the disabilities in question, and no pertinent diagnoses were noted.

The earliest clinical indication of the presence of any of the disabilities at issue is revealed by private medical records dated in 1995, approximately 25 years following the Veteran's discharge from service, at which time the Veteran apparently suffered a myocardial infarction.  Type II diabetes mellitus was first noted no earlier than June 2000, fully 30 years following the Veteran's discharge from service.  Finally, the remainder of the disabilities at issue were first noted no earlier than 2007/2008, once again, many years following the Veteran's discharge from service.

The Veteran argues that, while stationed in Thailand, he occasionally visited Saigon, during the course of which he was exposed to Agent Orange, which precipitated the eventual development of diabetes mellitus.  In that regard, while in statements of November 2008 and November 2012, one of the Veteran's former service colleagues indicted that, in 1969 or 1970, he and the Veteran visited Saigon, there currently exists no objective evidence that any such visit took place.  Moreover, a review of the service colleague's DD Form 214 would appear to indicate that he served in the Republic of Vietnam from February 1968 to February 1969, prior to the Veteran's entry upon active military service.  Service in Thailand was not specifically noted on that document, whereas, Thailand treatment was noted on the Veteran's separation document.

The Board observes that, in a VA Memorandum of August 2013, it was noted that the Veteran's entire personnel and medical files had been reviewed, and that his personnel records and DD Form 214 confirmed that he served with the 442nd Signal Battalion in Thailand from February 1969 to February 1970.  Further noted was that the Veteran's military occupational specialty had been confirmed as being a Communications and Electrical Technician.  In the memorandum, it was noted that the United States Army Center for Military History had confirmed that the 442nd Signal Battalion was located at Korat, Thailand Camp Friendship.  While the Veteran's entire personnel record had been reviewed, there was no documentation that the Veteran had ever taken trips to Saigon during his service in Thailand.  Moreover, morning reports failed to document any trips to Saigon by personnel from the 442nd Signal Battalion.  Thus, the Veteran's contentions and those of his buddy are not found to be credible in light of this objective finding after review of records.  According to the memorandum, while the Thailand CHECO Report failed to show the use of tactical herbicides on allied bases in Thailand, it did indicate sporadic use of nontactical (commercial) herbicides within fenced parameters.  Under the circumstances, were a Veteran's military occupational specialty or unit to be one which regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  Significantly, in accordance with the Compensation and Pension Service Bulletin dated in May 2010, there was no indication that the Veteran functioned as a Security Policeman, Security Dog Patrol Handler, or member of a Security Police Squadron, such that he might have served near the base perimeter, where he could have been exposed to Agent Orange.

Based on the aforementioned, there currently exists no objective evidence that the Veteran served in, or set foot "on the ground" in, the Republic of Vietnam.  Nor is there persuasive evidence that, at any time during the Veteran's period of service in Thailand, he served in a military occupational specialty where he might possibly have been exposed to Agent Orange.  Significantly, under the circumstances, the Veteran is not entitled to a presumption of service connection for Type II diabetes mellitus based on such exposure.  Nor, therefore, is he entitled to awards of service connection for the other disabilities at issue on the basis of a secondary relationship to Type II diabetes mellitus.  Accordingly, the Veteran's claims for service connection must be denied.

In evaluating the Veteran's claims, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of his current Type II diabetes mellitus to exposure to Agent Orange, and the other disabilities at issue to that diabetes mellitus.  However, not until March 2008, many years following his discharge from service, did the Veteran file a claim for service connection for any of those disabilities.  As noted above, there is no objective evidence that, at any time during the Veteran's period of active military service, he "set foot" in the Republic of Vietnam.  Nor is there persuasive evidence that any of the disabilities at issue are in any way causally related to the Veteran's service, including his service in Thailand.  As noted above, the earliest clinical indication of the presence of any of the disabilities at issue is at a point in time many years following the Veteran's discharge from service.  Significantly, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against the claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, there is no medical evidence suggesting a link between the disabilities at issue and the Veteran's period of active military service.  Under the circumstances, his claims for service connection must be denied.

The Board acknowledges the Veteran's testimony regarding the origin of the disabilities at issue.  However, the Board rejects those assertions to the extent that they seek to etiologically relate the disabilities at issue to the Veteran's period of active military service (including alleged exposure to Agent Orange in the Republic of Vietnam).  The Veteran's statements and history, when weighed against the objective evidence of record, are neither credible nor of particular probative value.  Moreover, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably associate any of the disabilities at issue with the Veteran's period of active military service, including alleged exposure to Agent Orange.  Accordingly, as noted above, the Veteran's claims for service connection must be denied.


ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to exposure to Agent Orange, is denied.

Entitlement to service connection for coronary disease, to include as secondary to Type II diabetes mellitus, is denied.

Entitlement to service connection for peripheral vascular disease of the lower extremities, including peripheral artery disease and deep vein thrombosis of the inner thighs, to include as secondary to Type II diabetes mellitus, is denied.

Entitlement to service connection for amputation of the right great toe, to include as secondary to Type II diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy of the right arm/hand, to include as secondary to Type II diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy of the left arm/hand, to include as secondary to Type II diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy of the right foot/leg, to include as secondary to Type II diabetes mellitus, is denied.

Entitlement to service connection for peripheral neuropathy of the left foot/leg, to include as secondary to Type II diabetes mellitus, is denied.

REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for retinopathy of the right eye.  However, a review of the record raises some question as to the exact nature and etiology of that disability.

In that regard, at the time of the aforementioned service separation examination in July 1970, the Veteran gave a history of recurrent cysts of the eye.  Physical examination of the Veteran's eyes conducted at that time was significant for the presence of blepharitis of the left eye.  However, the Veteran's uncorrected visual acuity was 20/20 in both eyes, and no pertinent diagnosis was noted.

The Board observes that, in March 2008, admittedly many years following the Veteran's discharge from service, there was noted the presence of macular atrophy/edema, as well as cataracts, and "iris bombe."  However, an opinion has yet to be offered as to whether any of the aforementioned pathologies are in some way related to the Veteran's eye problems at the time of separation.  Under the circumstances, further development of the evidence will be undertaken prior to a final adjudication of the Veteran's claim for service connection for retinopathy of the right eye.  See McLendon v. Nicholson, 20 Vet. App. 79 (2007).

Accordingly, in light of the aforementioned, the case is once again REMANDED to the RO for the following action:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to April 2008, the date of the most recent pertinent medical evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his attorney should be informed of any such problem.

2.  The Veteran should then be afforded a VA ophthalmologic examination in order to more accurately determine the exact nature and etiology of his claimed eye disability.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the aforementioned examination, the examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically-identifiable eye disorder or disorders, and, if so, whether such pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner must specify in his report that the claims file, as well as the Veteran's Virtual VA (including Capri records) and Veterans Benefits Management System electronic records, have been reviewed.

3.  The RO should then review the aforementioned report to ensure that it is in complete compliance with this REMAND and that the examiner has documented his consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO should readjudicate the Veteran's claim for service connection for a chronic eye disability (including retinopathy of the right eye).  Should the benefit sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case(SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in October 2013.   An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


